Mellen C. J.
delivered the opinion of the Court.
Several questions have been discussed in this cause, respecting which we need not give any opinion. The first is, whether it is competent for the plaintiff to avail himself of the estoppel which it is said was created by the receipt and the judgment thereon, in respect to the value of the one eighth part of the vessel attached. The second is, whether the act of Lambert *23in placing the property in the hands of the receiptors and taking security for its return, was an official act for which the defendant is in any way answerable. The third is, whether the defendant would be responsible for the estimated value of $300, mentioned in the receipt, provided Lambert had actually received that sum. We lay these inquiries aside and place our decision on the ground that in the case before us there is no estoppel. The sum of $300 was the estimated value of the property when attached. Had it remained in Lambert’s possession until execution, and been seised and sold thereon, the defendant would have been accountable only for the amount produced by the sale, and with this Weld must have been content : and why should the defendant be answerable in damages for a greater sum than the fair value of it, when not seised and sold on the execution, but lost or misappropriated. See Tyler v. Ulmer, 12 Mass. 163. Such a sum would bo the amount of injury sustained by the plaintiff; and that is the correct rule in the assessment of damages in such cases. It appears that Lambert has never received any thing from the receiptors. As the defendant is only liable for the value of the property attached, at the time when it would have been seised and sold on execution, had it not been delivered out of the possession of Lambert, it does not contradict the accountable receipt and the judgment thereon, to prove the value at a subsequent period, viz. when execution issued and was placed in Lambert’s hands. There is no estoppel in such a case. One fact does not contradict the other. One was proved by the receipt, the other by parol testimony ; and the jury have decided the question of value at the time when execution issued. This is according to perfect justice, whether property rises or falls in value between the attachment and the time when it becomes seisable on execution. As the law is perfectly clear that the Sheriff is answerable for such value at all events, though he never obtains any indemnity of the receiptors, the inquiry whether an attachment can be proved by parol to have been made of their property prior to Lambert’s attachment of it, becomes perfectly useless. Accordingly there must be

Judgment on the verdict.